FILE COPY




                 IN THE SUPREME COURT OF TEXAS

                                             NO. 15-0944

     THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS, PETITIONER

                                                   V.

                                      C.W.H., RESPONDENT

           No. C0824736 in the 145th District Court, Nacogdoches County

                                                                                     11/30/2017
                                       BILL OF COSTS

Petition for Review

Type of Fee                 Charges          Paid           By
Submiss/Oral Argument       $75.00           $75.00         Paid by Office of Attorney the General
Miscellaneous Motion        $10.00           $10.00         Paid by Office of the Attorney General
Miscellaneous Motion        $0.00            $0.00          Paid by C.W.H.
Petition for Review Filed   $155.00          $155.00        Paid by Office of Attorney the General
M/E/T to file Petition      $0.00            $0.00          Paid by Office of Attorney the General
M/E/T to file Petition      $0.00            $0.00          Paid by Office of Attorney the General

Clerk’s Record              $79.00           Unknown        1 Volume

Reporter’s Record           $94.50           Unknown        1 Volume



Balance of costs owing to the Supreme Court of Texas:            0.00


        Each party shall bear its own costs in this Court.



        I, BLAKE A. HAWTHORNE, CLERK of the Supreme Court of Texas, do hereby
certify that the above and foregoing is a true and correct copy of the cost bill of the Supreme
Court of Texas, showing the charges and payments, in the above numbered and styled cause, as
the same appears of record in this office.




                                              Page 1 of 2
                                           FILE COPY




 with the seal thereof annexed, at the City of Austin,
 this the 30th day of November, 2017.
 BLAKE A. HAWTHORNE, Clerk



 By Monica Zamarripa, Deputy Clerk




Page 2 of 2